ORDER

PER CURIAM:
Appellant Lance C. Sullentrop appeals from a judgment entered by the Circuit Court of Benton County sustaining the suspension of his driving privileges pursuant to § 302.505. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).